 375325 NLRB No. 54LEE ADJUSTMENT CENTER1The Regional Director™s decision is attached as an appendix.2The Employer™s contention that the Petitioner™s request for re-view was untimely filed is without merit. It was in fact timely post-
marked and received by the Board in Washington, D.C. See Sec.
102.111(b) of the Board™s Rules and Regulations.3The Board™s jurisdiction in this representation proceeding is notin issue.4All subsequent dates are in 1997 unless otherwise noted.U.S. Corrections Corporation d/b/a Lee AdjustmentCenter and Kentucky Corrections Officers As-sociation, Petitioner. Case 9ŒRCŒ16773February 11, 1998DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENOn April 8, 1997, the Regional Director for Region9 issued a Decision and Order Revoking Certification
in this proceeding, in which he ordered the revocation
of the National Labor Relations Board™s certification
of the Kentucky Corrections Officers Association, the
Petitioner herein, as the exclusive collective-bargaining
representative of the correctional officers employed at
the Lee Adjustment Center, the Employer.1Thereafter,in accordance with Section 102.67 of the National
Labor Relations Board™s Rules and Regulations, the
Petitioner filed a timely request for review of the Re-
gional Director™s decision, and the Employer filed a re-
sponse.2By Order dated July 9, 1997, the Board grant-ed the Petitioner™s request for review.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The issue is whether the Board™s certification of thePetitioner as the collective-bargaining representative of
the Employer™s guard employees should be revoked
because of an asserted indirect affiliation with a union
representing nonguard employees, in contravention of
Section 9(b)(3) of the Act. The Regional Director re-
solved this question in the affirmative. We have care-
fully considered the entire record in this case, and have
decided to reverse the Regional Director™s determina-
tion. As explained below, we conclude that the evi-
dence is insufficient to establish a current affiliation
between the Petitioner and Local 557 of the Service
Employees International Union (Local 557), a union
representing nonguard employees, and therefore rev-
ocation of the Petitioner™s certification is not war-
ranted.I. FACTSThe facts of this case are more fully detailed in theRegional Director™s decision. In brief, the Employer
operates a minimum security correctional facility near
Beattyville, Kentucky, pursuant to a contract with the
Commonwealth of Kentucky.3There are approximately55 correctional officers in the bargaining unit certifiedby the Board, and it is undisputed that these employees
are guards within the meaning of Section 9(b)(3).In the spring of 1996, in an earlier, separate Boardproceeding, Paul Hounshell, a business agent for Local
557, filed a petition to represent the Employer™s cor-
rectional officers. The Regional Director administra-
tively dismissed the petition as invalid under Section
9(b)(3), because the employees sought were guards
within the meaning of Section 9(b)(3) and Local 557
admitted to membership employees other than guards.
The Board thereafter denied review of the Regional
Director™s dismissal of the petition. Subsequently, the
correctional officers organized themselves, formed the
Petitioner, and filed a representation petition in the in-
stant proceeding. In the fall of 1996, the Regional Di-
rector issued a Decision and Direction of Election. He
found, inter alia, that Hounshell of Local 557 had pro-
vided assistance to the Petitioner in its self-organiza-
tional efforts and had appeared at the preelection hear-
ing on the Petitioner™s behalf. The Regional Director
concluded, however, that Hounshell™s limited assist-
ance in the Petitioner™s formative stages was insuffi-
cient to find an indirect affiliation between the Peti-
tioner and Local 557 which would disqualify the Peti-
tioner under Section 9(b)(3). The Board thereafter de-
nied review of the Regional Director™s findings.The Petitioner subsequently won the representationelection, which was conducted on October 11, and No-
vember 8, 1996, the Regional Director certified the Pe-
titioner as the bargaining representative of the unit em-
ployees. Thereafter, the Petitioner requested that the
Employer negotiate a collective-bargaining agreement.
On February 10, 1997,4the Employer filed with theRegional Director a petition to revoke the Petitioner™s
certification, and on March 26 a hearing was con-
ducted on the Employer™s petition.The facts are not in dispute. The parties™ first nego-tiating meeting was on January 7. The Petitioner™s spe-
cific bargaining proposals presented at the meeting had
been formulated by Hounshell pursuant to the advice
of the unit employees. In addition, Hounshell was
present and an active participant in the negotiations on
the Petitioner™s behalf. The parties met again on Feb-
ruary 4. The Petitioner presented a tentative collective-
bargaining agreement, which had been drafted by
Hounshell based on the proposals from the first meet-
ing. Again, Hounshell played an active role in the dis-
cussions on behalf of the Petitioner.On February 10, the Employer filed with the Re-gional Director a petition to revoke the Petitioner™s
certification in view of Hounshell™s conduct. By letter
dated February 17, Hounshell informed Thomas Horn,
a unit member and the Petitioner™s business manager,
that neither he nor any other representative of LocalVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00375Fmt 0610Sfmt 0610D:\NLRB\325.042APPS10PsN: APPS10
 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The Board has interpreted the legislative intent of Sec. 9(b)(3)to mean that guard unions and nonguard unions should be ‚‚com-
pletely divorced™™ from each other. See, e.g., Armored TransportInc., 269 NLRB 683 (1984), quoting Mack Mfg. Corp., 107 NLRB209, 212 (1953).557 would further assist in any capacity with the nego-tiations between the Petitioner and the Employer. Horn
forwarded a copy of the letter to the Employer. In late
February, the Employer mailed to Hounshell a copy of
the bargaining proposals it had prepared for the next
negotiating session. Hounshell mailed the proposals
back to the Employer. On March 4, the parties met
again. Hounshell did not attend the meeting.At the March 26 hearing on the Employer™s petitionto revoke, John Ratliff, a unit member and the Peti-
tioner™s financial secretary/treasurer, testified, inter
alia, that the Petitioner™s officials lacked expertise in
collective bargaining. He stated further that the Peti-
tioner did not make any payments to Hounshell in re-
turn for his assistance. He also testified that there was
no money in the Petitioner™s account at that time be-
cause the Petitioner had not yet begun collecting dues
from the membership. In addition, Ratliff testified,
without contradiction, that Hounshell had provided no
assistance or service of any kind to the Petitioner since
his February 17 letter.On April 8, the Regional Director issued a decisionrevoking the Petitioner™s certification. In his decision
the Regional Director focused primarily on the dura-
tion of Hounshell™s assistance to the Petitioner: a pe-
riod of 8 months, from the Petitioner™s inception
through the election and certification and at least
through the February 4 bargaining session. Despite
Hounshell™s February 17 letter stating that Local 557™s
assistance had terminated, the Regional Director found
that the evidence did not show sufficiently that he had
actually ceased all activities on the Petitioner™s behalf.
He also noted that the Petitioner lacked funding and
collective-bargaining experience, indicating a depend-
ence on the expertise Hounshell provided. The Re-
gional Director found that, given the nature and dura-
tion of the assistance provided by Hounshell, and thus
by Local 557, the Petitioner did not possess the free-
dom and independence to formulate its own policies.
He concluded that the Petitioner is indirectly affiliated
with Local 557 in contravention of Section 9(b)(3),
and accordingly that revocation of the Petitioner™s cer-
tification was required.II. DISCUSSIONSection 9(b)(3) states, in relevant part, that ‚‚nolabor organization shall be certified as the representa-
tive of employees in a bargaining unit of guards if
such organization ... is affiliated directly or indi-

rectly with an organization which admits to member-
ship, employees other than guards.™™ Indirect affiliation
between a guard union and a nonguard union is estab-
lished when ‚‚the extent and duration of [the guard
union™s] dependence upon [the nonguard union] indi-
cates a lack of freedom and independence in formulat-
ing its own policies and deciding its own course of ac-tion.™™ Wells Fargo Guard Services, 236 NLRB 1196,1197 (1978), quoting Magnavox Co., 97 NLRB 1111,1113 (1952). However, the noncertifiability of a guard
union must be shown by definitive evidence. Any less
stringent standard would seriously undermine the rights
of guards to be represented by a union and of guard
unions to represent guards. See, e.g., Children™s Hos-pital of Michigan, 317 NLRB 580, 581 (1995), enfd.sub nom. Henry Ford Health System v. NLRB, 105F.3d 1139 (6th Cir. 1997). Finally, and most important
for our evaluation of the question whether to revoke
the Petitioner™s certification, the Board historically has
‚‚refused to find indirect affiliation where, on the
record, it appeared that the assistance and advice once
received by the guard union from the nonguard union
had, in fact, terminated.™™ International Harvester Co.,145 NLRB 1747, 1749 (1964) (footnote citations omit-
ted).We agree with the Regional Director that Local557™s assistance, provided to the Petitioner until mid-
February, exceeded the restriction imposed by Section
9(b)(3).5If the record established that this indirect af-filiation of the two unions represented the status quo,
at least as of the time of the March 26 hearing, we
would affirm the Regional Director™s revocation of the
Petitioner™s certification. See, e.g., International Har-vester, supra; Mack, supra; Magnavox, supra.However, the record affirmatively establishes that bymid-February the Petitioner had severed its indirect af-
filiation with Local 557. In this regard, Hounshell in-
formed the Petitioner in his February 17 letter that all
assistance by Local 557 to the Petitioner in its negotia-
tions with the Employer had ceased. Soon thereafter,
when the Employer sent Hounshell a copy of its col-
lective-bargaining proposals, Hounshell sent them
back. Subsequently, he did not attend the March 4 ne-
gotiating session, the latest bargaining meeting on this
record. Finally, the Petitioner™s financial secretary/-
treasurer testified, without contradiction, that
Hounshell had not provided any assistance or services
to the Petitioner following his February 17 letter. The
Employer offered no evidence to rebut this showing
that Hounshell™s assistance to the Petitioner had ceased
no later than February 17. Since that date, the Peti-
tioner has participated in at least one bargaining ses-
sion with the Employer without Hounshell™s assistance,
thereby demonstrating an ability to function independ-
ently of Local 557 in representing unit employees.
Thus, on this record, it is apparent that Local 557™s af-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00376Fmt 0610Sfmt 0610D:\NLRB\325.042APPS10PsN: APPS10
 377LEE ADJUSTMENT CENTER6Because we are satisfied that Local 557™s assistance has termi-nated, we find the Petitioner™s lack of funds insignificant; we note
particularly that it has not yet collected dues from its membership.7We emphasize, however, that our finding is based on the presentrecord evidence. We would, of course, consider any subsequent evi-
dence of improper assistance by Local 557 to the Petitioner in a sub-
sequent proceeding.8The Board™s decision in Stewart-Warner Corp., 273 NLRB 1736(1985), on which the Regional Director primarily relied, is distin-
guishable. In that case, unlike here, there was no evidence the
nonguard union™s assistance had ceased.1Although given an opportunity to do so, the Petitioner elected notto file a brief in this matter. The Employer did file a brief which
I have carefully considered in reaching my findings in this proceed-
ing.filiation with the Petitioner has terminated.6Accord-ingly, neither the evidence nor precedent supports a
revocation of the Petitioner™s certification.7See Inter-national Security Corp., 223 NLRB 1129 (1976); In-spiration Consolidated Copper Co., 142 NLRB 53(1963); and Ingersoll-Rand Co., 119 NLRB 601(1957); and Federal Services, 115 NLRB 1729(1956).8ORDERThe Regional Director™s order revoking the certifi-cation of the Kentucky Corrections Officers Associa-
tion in Case 9ŒRCŒ16773 is vacated.APPENDIXDECISION AND ORDER REVOKINGCERTIFICATIONAt the preelection hearing in the subject case held on Au-gust 28, 1996, the Employer took the position that the Peti-
tioner was either directly or indirectly affiliated with Service
Employees International Union, Local 557, AFLŒCIO (the
SEIU) and inasmuch as the SEIU admittedly represents non-
guards, the Petitioner could not be certified to represent the
Employer™s correctional officers who are ‚‚guards within the
meaning of Section 9(b)(3) of the Act.™™ On September 13,
1996, I issued a Decision and Direction of Election in this
matter in which I disagreed with the Employer™s position and
directed an election among all full-time and regular part-time
correctional officers employed by the Employer at its Lee
Adjustment facility. Thereafter, the Employer filed with the
Board a request for review of the decision which was denied
on October 10, 1996.Pursuant to the Decision and Direction of Election, anelection among the employees in the unit found appropriate
was conducted on October 11, 1996. The tally of ballots dis-
closed that there were approximately 55 eligible voters, of
whom 36 cast ballots in favor of the Petitioner and 19 voted
against union representation. On October 18, 1996, the Em-
ployer filed timely objections to conduct affecting the results
of the election. On November 8, 1996, I issued a supple-
mental decision overruling the Employer™s objections and
certifying the Petitioner as the exclusive collective-bargaining
representative of the employees in the appropriate unit within
the meaning of Section 9(a) of the Act.On February 10, 1997, the Employer filed a ‚‚Petition toReopen Record,™™ which l considered as a petition to revoke
the Petitioner™s certification, in which it maintains that the
SEIU is continuing to engage in conduct which establishesa direct or indirect affiliation between the Petitioner and theSEIU. The Employer™s petition was supported by an affidavit
from its director of human resources, Beverly Heiney, who
is also on the Employer™s negotiating committee. As a result
of the issues raised by the Employer™s petition, I ordered that
a further hearing be conducted with respect to such issues.Pursuant to my order, a further hearing was conducted bya hearing officer of the National Labor Relations Board on
March 26, 1997. The hearing officer™s rulings made at the
hearing are free from prejudicial error and are hereby af-
firmed.1The record discloses that on April 4, 1996, the SEIU, rep-resented by Business Manager Paul Hounshell, filed a peti-
tion in Case 9ŒRCŒ16716 seeking to represent all correc-
tional officers employed by the Employer at its Lee Adjust-
ment facility. The petition in that case was administratively
dismissed on April 18. 1996, as the evidence disclosed, and
the parties agreed, that the unit sought included individuals
who were guards within the meaning of Section 9(b)(3) of
the Act, and that the SEIU admitted to membership employ-ees other than guards. Thereafter, the Employer™s employees
formed the Petitioner, which filed the instant petition seeking
to represent the correctional officers. The petition was signed
by Thomas C. Horn II, who was instrumental in forming the
Petitioner and is currently serving as its business manager.
The Petitioner obtained membership cards, filed the petition
and held a number of informal meetings. In the Decision and
Direction of Election, I noted that Horn sought advice on
several occasions from Hounshell and that Hounshell in-
structed Horn concerning the wording on the petition. In ad-
dition, Hounshell appeared at the preelection hearing on be-
half of the Petitioner.Although recognizing that Hounshell assisted the Petitionerin its formation and organizational efforts, I found in the De-
cision and Direction of Election that Hounshell™s conduct
was not sufficient at that time to establish that the Petitioner
was either directly or indirectly affiliated with the SEIU. In
reaching this decision, I noted that there was no evidence
that Hounshell or any other representative of the SEIU
helped the Petitioner obtain authorization cards or that the
SEIU rendered any financial support to the Petitioner. More-
over, the Petitioner had expressed an intent, if certified, to
conduct its own internal business. Under these circumstances,
I found that, with the Petitioner in its formative stages, ‚‚the
limited assistance rendered by Hounshell thus far [did] not
disqualify the Petitioner as the potential representative of the
Employer™s guards.™™Following the Petitioner™s certification, the record dis-closes that Horn, by letter dated November 21, 1996, to the
Employer™s warden, Harvey Fields, requested that the parties
enter into negotiations for a collective-bargaining contract.
On November 27, 1996, the Employer™s attorney informed
Horn that the Employer was ready to commence negotiations
and suggested that Horn contact Fields to make bargaining
arrangements. Thereafter, Horn telephoned Fields to schedule
a date and place to commence negotiations. During this con-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00377Fmt 0610Sfmt 0610D:\NLRB\325.042APPS10PsN: APPS10
 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
versation, Horn informed Fields that Hounshell would beparticipating in negotiations on behalf of the Petitioner.The first negotiation session was scheduled for January 7,1997, at the Kentucky Natural Bridge State Park. In prepara-tion for this meeting, the Petitioner solicited from its mem-
bership their various complaints and what they wanted the
Petitioner to seek during negotiations. Prior to the first meet-
ing on January 7, 1997, the officials of the Petitioner met
with Hounshell to discuss these matters and to prepare for
negotiations. Based on the input received from the member-
ship, Hounshell formulated specific bargaining proposals.At the first meeting on January 7, 1997, Attorney JosephWorthington; Vice Presidents David Donohue, Rauol
Cunningham, and Jan Fuson; Director of Human Resources
Beverly Heiney; Business Manager Janet Bumett; and War-
den Harvey Fields were present on behalf of the Employer.
The Petitioner was represented by Horn, Hounshell, and em-
ployees John Ratliff, Carl Fox, and Bill Hacker. Before any
discussions took place, Worthington inquired as to whether
Hounshell was still employed by the SEIU. Hounshell stated
that he was still employed by that organization as business
manager. Worthington made it clear that the Employer was
objecting to Hounshell™s participation in negotiations on be-
half of the Petitioner and that the Employer would challenge
his involvement, if necessary, through Board proceedings.
Hounshell stated that he had cleared the matter through the
legal department of the SEIU and continued his participation
in the meeting. When pressed further by the Employer con-
cerning his participation in negotiations, Hounshell stated
that he was merely serving as an advisor to the Petitioner on
a fee for service basis. However, the record discloses that the
Petitioner does not have any funds. Moreover, the Petitioner
concedes that there was no contractual arrangement concern-
ing Hounshell™s fee and that he has not been paid anything
for his services.At the January 7, 1997 meeting, the Petitioner presentedthe Employer with its bargaining proposals. The records dis-
closes that Hounshell and Horn went over a number of the
proposals with the Employer. The Petitioner maintains that
Hounshell was to handle the technical and language portion
of the proposals and that Horn was to deal with the eco-
nomic issues. In this connection, the Petitioner claims that
Horn was the spokesperson for the Petitioner and that
Hounshell was merely an advisor with respect to contractual
matters that other officials of the Petitioner could not or did
not have the expertise to handle. Although there is some dis-
pute as to how much authority Hounshell had in representing
the Petitioner, the record discloses that during this meeting
the Employer suggested that contract language and non-
economic matters be handled before discussing economic
issues. Hounshell then rejected such an approach out of hand,
apparently without any discussions with other officials of the
Petitioner. Hounshell also stated that if the Employer was not
willing to talk about economics, it would be guilty of an un-
fair labor practice.At the end of the meeting on January 7, 1997, the partiesdiscussed the time and place for the next meeting. The sec-
ond meeting was scheduled for February 4, 1997, at the Lee
County Firehouse in Beattyville, Kentucky. The date for the
second meeting was scheduled so as not to conflict with any
future commitments by any of the participants, and the
agreed-upon date was specifically approved by Hounshell.The February 4, 1997 meeting was held as scheduled. Thesame participants, including Hounshell, who attended the
January 7, 1997 meeting were present for the negotiation ses-
sion on February 4, 1997. At the commencement of the
meeting, the Petitioner gave to the Employer™s representa-tives a more formalized contract proposal. Although there is
some dispute as to whether Hounshell or another representa-
tive of the Petitioner actually distributed the contract pro-
posal the record shows that Hounshell had prepared the pro-
posed contract, apparently based on the individual proposals
made by the Petitioner at the meeting on January 7, 1997.
After the contract proposal was distributed, Hounshell and
Horn went over various items in the proposed agreement.
Thereafter, the parties entered into some discussions relating
to retirement and health and welfare benefits. The Employer
specifically questioned the proposed 12-1/2 percent payment
for health and welfare benefits. Hounshell stated that he ar-
rived at this figure based on his prior experience in rep-
resenting other labor organizations. Hounshell also proposed
a 401(k) pension plan, noting that the Federal Government
had liberalized regulations making such plans more attrac-
tive. Hounshell also answered a question raised by the Em-
ployer concerning health and safety, stating that the parties
could rely on OSHA to resolve air quality and other prob-
lems. In addition, Hounshell proposed that the parties utilize
a mediator to assist in upcoming bargaining, which was ap-
parently rejected by the Employer. Finally, Hounshell again
rejected the Employer™s suggestion that contractual and non-
economic matters be resolved before engaging in economic
discussions, stating that if the Employer insisted on this pro-
cedure, it would be in violation of the Act.At the end of the February 4, 1997 meeting, the partiesdiscussed a date for a third negotiation session. Hounshell
stated that he had a very busy schedule and that he had three
calendars, one for his community business, one for the local
(SEIU), and one for the International (SEIU). It is not clear
from the record whether the parties agreed on a date and
place for a third negotiating session at that time. As the par-
ties were leaving the February 4, 1997 meeting, Hounshell
informed the Employer™s representatives that the Petitioner
expected a complete proposal from the Employer at the next
meeting.The next meeting was subsequently scheduled for March4, 1997. In the interim, on February 10, 1997, the Employer
filed the instant petition to revoke the Petitioner™s certifi-
cation. On February 17, 1997, Hounshell forwarded a letter
to Horn stating that neither he nor any other representatives
of the SEIU would participate in any manner in regard to fu-
ture negotiations between the Employer and the Petitioner.
Hounshell did not attend the third negotiation session held on
March 4, 1997. However, Hounshell did not testify in this
proceeding, and there is no evidence as to whether he is con-
tinuing to advise or assist the Petitioner behind the scenes.The parties stipulated that the unit employees are guardswithin the meaning of Section 9(b)(3) of the Act, and the
record discloses that Hounshell is employed as a business
manager by the SEIU, a labor organization that represents
employees other than guards. Although Hounshell assisted in
the formation of the Petitioner, helped it file the initial peti-
tion, and represented it at the preelection hearing, I found in
the Decision and Direction of Election, which issued on Sep-
tember 26, 1996, that his assistance on behalf of the Peti-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00378Fmt 0610Sfmt 0610D:\NLRB\325.042APPS10PsN: APPS10
 379LEE ADJUSTMENT CENTERtioner in its formative stages did not, at that time, disqualifyit as a potential representative of the Employer™s guards.
However, Hounshell did not, following the election, cease his
activity on behalf of the Petitioner and, while still employed
in an official capacity with the SEIU, served as an active
representative of the Petitioner at the first and second nego-
tiation sessions held on January 7 and February 4, 1997.
Thus, the record shows that Hounshell has been actively in-
volved in the Petitioner from its formation in July 1996
through the first two bargaining sessions with the Employer
on January 7 and February 4, 1997, a period of approxi-
mately 8 months. Although Hounshell advised the Petitioner
on February 17, 1997, that he would no longer assist it in
negotiations, there is no evidence that he has ceased his be-
hind-the-scene assistance to the Petitioner. In this connection,the Petitioner admittedly does not have anyone within its or-
ganization with the capability or the expertise to handle all
aspects of collective bargaining.Section 9(b)(3) of the Act precludes the certification of aunion as the representative of a unit of guards if it ‚‚admits
to membership, or is affiliated directly or indirectly with an
organization which admits to membership, employees other
than guards.™™ Stewart-Warner Corp., 273 NLRB 1736, 1737(1985). Moreover, in the event a labor organization certified
to represent a unit consisting of guards subsequently be-
comes directly or indirectly affiliated with a nonguard union,
the certification of the labor organization for the guard unit
will be revoked. International Harvester Co., 145 NLRB1747 (1964). As noted by the Employer in its brief, the
Board will review the issue of whether a disqualified labor
organization is improperly participating in or influencing a
guard union at any time. Brink™s Inc. of Florida, 283 NLRB711 (1987).In the instant case, the evidence establishes that the Peti-tioner, through its dependence on SEIU Business Manager
Hounshell, is indirectly affiliated with the SEIU. Brinks Inc.,274 NLRB 970 (1985); Stewart-Warner Corp., supra. Al-though the Board has found that assistance provided by a
nonguard labor organization during a guard union™s infancy
does not, as found in the Decision and Direction of Election,
necessarily establish indirect affiliation, the SEIU in this
case, through Business Manager Hounshell, has continued its
assistance to the Petitioner for approximately 8 months, in-
cluding participation in negotiations following the Petition-
er™s certification. Compare Wells Fargo Guard Services, 236NLRB 1196 (1978), with Brinks Inc., supra, and Stewart-Warner Corp., supra.Based on the foregoing and the entire record, I find thatthe Petitioner™s dependency on the SEIU, a labor organiza-
tion which is disqualified from representing guards, through
its business manager, indicates a lack of freedom and inde-
pendence on the part of the Petitioner in formulating its ownpolicies and deciding its own course of action. Mack Mfg.Corp., 107 NLRB 209, 212 (1953); Stewart-Warner Corp.,supra; and Brinks, Inc., supra. In reaching my decision, Inote that Hounshell was involved in every aspect of the es-
tablishment of the Petitioner, represented it at the representa-
tion hearing and, after the Petitioner was certified, continued
to assist the Petitioner in the formulation and drafting of con-
tract proposals and serving as one of its active representa-
tives during the first two negotiatin sessions. At the negotiat-
ing sessions, Hounshell presented proposals on behalf of the
Petitioner and even rejected proposals made by the Em-
ployer, apparently on his own initiative without any discus-
sions with other officials of the Petitioner. I therefore con-
clude that Hounshell, in his official capacity as a business
manager for the SEIU, dominated the Petitioner not only dur-
ing its initial formation but also in negotiations after it was
certified as the bargaining agent of the Employer™s guards.
Mack Mfg. Corp., supra; and Stewart-Warner Corp., supra.I also find noteworthy the fact that the Petitioner concedes
that it has no assets and lacks the capability or expertise to
engage in certain aspects of collective bargaining. The
Board, in dismissing the petition in Stewart-Warner Corp.,supra, emphasized the fact that the guard union in that case
had no assets or expertise suggesting its ability to function
independently of the disqualified labor organization. Here,
the Petitioner, like the guard union in Stewart-Warner, hasbeen dependent on the SEIU, as illustrated by the conduct
of Business Manager Hounshell, from its inception through
two sessions of bargaining covering a period of approxi-
mately 8 months. Under these circumstances, it is apparent
that the Petitioner does not possess the freedom and inde-
pendence to formulate its own policies and is indirectly af-
filiated with the SEIU. Magnavox Co., 97 NLRB 1111(1952); Brinks, Inc., supra; Stewart-Warner Corp., and supra.Accordingly, I shall revoke the certification issued to the Pe-
titioner. International Harvester Co.; supra.ORDERITISHEREBYORDERED
that the certification of the Peti-tioner as the exclusive collective-bargaining representative of
the Employer™s full-time and regular part-time correctional
officers which issued in this case on November 8, 1996, be,
and it hereby is, revoked.RIGHT TO REQUEST REVIEWUnder the provisions of Section 102.67 of the Board™sRules and Regulations, a request for review of this Decision
and Order Revoking Certification may be filed with the Na-
tional Labor Relations Board, addressed to the Executive
Secretary, 1099 14th Street, N.W., Washington, D.C. 20570.
The request must be received by April 22, 1997.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00379Fmt 0610Sfmt 0610D:\NLRB\325.042APPS10PsN: APPS10
